DETAILED ACTION
Response to Amendment
The claims remain rejected under 35 U.S.C. 101 rejection.

Notice to Applicant
In the amendment dated 03/30/2021, the following has occurred: claims 1, 8-9, 11, 16, 20, and 24 have remained unchanged; and no new claims have been added.
Claims 1, 8-9, 11, 16, 20, and 24 are pending.
Effective Filing Date: 09/29/2016

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that the current claim amendments had previously overcome the 35 U.S.C. 101 rejection because Examiner withdrew the 35 U.S.C. 101 rejection in the office action dated March 24, 2020. Furthermore, Applicant states that the office action dated 1/26/2021 did not have a 35 U.S.C. 101 rejection, further stating that the past 4 office actions had omitted this rejection. Applicant states that Examiner is re-raising the issue and requests a withdraw of the 35 U.S.C. 101 rejection in light of this. Examiner disagrees with dropping the 101 rejection and states that the current 35 U.S.C. 101 rejection was applied after further search and consideration of the currently claimed subject matter.
In light of this disagreement, Applicant requests a new non-final rejection addressing why the reasons for overcoming the 35 U.S.C. 101 rejection are no longer 
If Applicant intends to re-raise the arguments made on 12/30/2019, these arguments would not apply to the current claim set as the current claim set is directed towards “Certain Methods of Organizing Human Activity” and not “Mental Processes”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8-9, 11, 16, 20, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 8 are drawn to a method, claims 9 and 11 are drawn to a computer program claims 16, 20, and 24 are drawn to a system, each of which is within the four statutory categories. Claims 1, 8-9, 11, 16, 20, and 24 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) extracting wait times for treatment at emergency facilities and routing times to the emergency facilities based on an emergency request at a time of the emergency request, and 2) assigning a patient who is on the restricted list of acceptable patients to an emergency facility at the time of the emergency request by calculating a minimal treatment time for the patient comprising a minimum combined time of a wait time at the emergency facility and a routing time to the emergency facility from a location of the emergency request, and assigning the patient to the emergency facility having the minimum combined time and a treatment capability for the emergency request as determined based on the capability of each emergency facility, wherein the assigned emergency facility is cross checked with the capability and confirmed if the emergency facility has the capability for the emergency request, wherein the minimal treatment time is iteratively re-computed at a second time of each new emergency request by a new patient based on each new Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people such as following rules or instructions (See MPEP 2106.04). Independent claims 9 and 16 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 8, 11, 20, and 24 include all of the limitations of claims 1, 9, and 16, and therefore likewise incorporate the above-described abstract idea. The (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a processor, a memory, and a database (the database including information including: a list of the emergency facilities, a restricted list of acceptable patients for the emergency facilities, and a capability of each emergency facility, wherein the database including the information further including a second restricted list of authorized patients for a medical insurance accepted at the emergency facilities, the second restricted list being a subset of the first restricted list,) to perform the claimed steps. The processor, memory, and database in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0051], [0053], [0056], and [0070]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory, and a database to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The database in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the database to obtain information on facilities and accepted patients, this data is then utilized to assign patients to an emergency facility. Furthermore, the assigns patients to emergency facilities utilizing a processor and a memory, thus the processor and memory add the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1, 8-9, 11, 16, 20, and 24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626  

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626